DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed on 3-2-2021 have been fully considered by the examiner and are addressed in the instant Office Action. Claims 1, 2, 4, 6-8, and 10-15 are currently pending.

Response to Arguments
Applicant's arguments filed 3-2-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s remarks appear to be directed towards the amendments to the claims which have altered the scope of the claims and are addressed in the current Office Action, wherein the rejection has been updated in view of the amendments. Any other issues are addressed below. 

Regarding the Applicant’s response on pages 9-14, the Examiner notes that the language in the specification mirrors the claim language, wherein the current specification does not disclose any specific processes/algorithms that show how to perform the steps of the claims. The current specification merely discusses the intended results of using a “water reservoir method” without disclosing the details required to use the “water reservoir method” for a real-world application. It is unclear how to apply the “water reservoir method” to topographical areas that do not accommodate the recited “2D curve” and “triangles”, and then somehow determine a prediction for flooding based on the recited “2D curve” and “triangles”. The current specification does not disclose how specific parameters such as weather data and topographical data are used by the “water reservoir method” in reader to determine the respective “confidence scores”. Therefore, the 112(a) rejections are maintained. 

Furthermore, regarding the Applicant’s arguments directed towards the “local minima” on page 10, the Examine notes that the Applicant’s arguments does not clarify if the “local minima” are related to the “water reservoir principle” based on the information in the current specification. Paragraph [0065] appears to discuss the “local minima detection algorithm” as a separate and distinct process form the “water reservoir principle” seen in para.[0064] of the currant specification. It is unclear if the Applicant is stating for the record that the “local minima detection algorithm” and the “water reservoir principle” are different names for the same process. Therefore, the 112(a) rejections are maintained. 

Furthermore, regarding the Applicant’s arguments directed towards the “mapping” on page 11, the examiner notes that the rejection is directed towards how the GPS information sets are used to determine alternate routes. In other words it is unclear how “mapping” two different sets of GPS information is used to determine specific routes with respect to the current specification. The current specification merely discusses that the alternate routes are determined by mapping, but does not disclose the required processes/algorithms used to actually determine the specific routes. Therefore, the 112(a) rejections are maintained. 

The 112(a) rejections directed towards the “normalized values” have been withdrawn in view of the amendments to the claims, which have removed the word “normalized”. 

Furthermore, regarding the Applicant’s arguments directed towards the “first and second sets of GPS information” with respect to the “position sensor” and the “dynamic weather sensors” on page 12-13, the Examiner notes that the cited sections of the current specification do not appear to associate the 

The 112(b) rejection of claim 6 has been updated based on the amendments to the claims. The previous 112(b) rejections of claims 1 and 8 have been withdrawn in view of the amendments to the claims.

Regarding the Applicant’s remaining remarks on pages 14-19 directed towards 103 rejections, the Applicant’s remarks appear to be primarily directed towards the amendments to the claims which have altered the scope of the claims and are addressed in the current Office Action, wherein the rejection has been updated in view of the amendments. Please see the official reasoning below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

	Regarding claims 1 and 8, the current specification does not provide sufficient written description that sets forth possession of determining a confidence score and determining one or more confidence matrix/confidence matrices,  particularly with respect to a “severity of water-logging” in a the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location by calculating an area inside the low lying location using a water reservoir principle, in which if water is poured on top of a curve, the cavity regions of the curve where water are stored are considered as a reservoir, and an area of the reservoir denotes a measure of the severity of the water-logging and directly translates into the confidence score associated with the low lying location and also calculating the confidence scores with a second method by approximating the area inside the low lying location by an area of a largest triangle, wherein the process of approximating includes detecting an immediate preceding and succeeding peaks for each low lying location and, for each low lying location, the nearest low altitude peak is chosen and form an isosceles triangle with a base horizontal to a distance axis, wherein the isosceles triangle fills up the reservoir of the low lying location, particularly in combination with the following limitations: i)the severity of water-logging wherein the severity depends on range of the waterlogged area and depth of logged water, wherein the severity is determined based on local minima detection method, ii)recent rainfall information received from the plurality of dynamic weather sensors, iii) a plurality of manual votes received from people based on their previous experience related to the water-logging, and iiii) historical statistics of a plurality of known water-logging prone areas, and the a first set of GPS information and a second set of GPS data. 

The current specification does not disclose any processes/algorithms that show how the recited “water reservoir principle” is used to calculate a specific confidence score for the recited confidence matrices. Furthermore, the current specification does not disclose any processes/algorithms that show how to generate a confidence matrix/confidence matrices using the “water reservoir principle”, especially with respect to the recited “curve”, “triangle” and “isosceles triangle”. The current specification fails to disclose any processes/algorithms that show how to generate the recited “curve”, “triangle”, or “isosceles triangle” with respect to the topography of a three-dimensional environment. For example, it is unclear how to generate the above “curve”, “triangles”, or “isosceles triangle” for one or more areas that would not accommodate the shape of one or more “triangles” or ““isosceles triangles”. Furthermore, the current specification fails to disclose how the area or “severity of the waterlogging” of the area is calculated using the “water reservoir principle”, “curve”, “triangle” and “isosceles triangle”, especially with respect to any parameters that would affect the severity of the water logged area, such as, but not limited to, a current amount of rainfall in an area rainfall, user votes, historical weather data, detected weather data, etc. Also, it is unclear how the water logging severity can be determined for an entire three-dimensional area, such as a road, using the “water reservoir principle”, “curve”, “triangle” and “isosceles triangle”.
Furthermore, the current specification does not disclose any processes/algorithms that show how to calculate a confidence score and corresponding confidence matrix using the recited “water reservoir principle” in combination with the recited steps i), ii), iii) and iv) directed towards “the severity 
Furthermore, it is unclear if the “local minima” method is referring to the “water reservoir principle” or if these are separate and mutually exclusive methods. 
Further regarding claims 1 and 8, the current specification does not provide sufficient written description directed towards a first set of GPS information and a second set of GPS information and determining “at least one alternate route to the user from the source location to the destination location by mapping the first set of GPS information with the second set of GPS information”
The current specification fails to disclose any processes/algorithms that show how specific alternate routes are generated based on using the recited “first set of GPS data” and “second set of GPS data”. In other words, the current specification fails to disclose how each piece of information that comprises each set of GPS information, such as, but not limited to, altitude data, is used to generate at least one specific alternate route. The current specification fails to disclose any correlation between the data in each respective set of “GPS information” and how it affects the determination of one or more specific alternate routes. 
Furthermore, the current specification does not define what type information comprises the “first set of GPS data” and “second set of GPS data” respectively, wherein the current specification does not clearly define what types of information/data are included and/or excluded from each of the 
Further regarding claim 1, the current specification does not provide sufficient written description directed towards determining ““the first set of GPS information and the second set of GPS information associated with the user is captured by using at least one position sensor embedded in the portable communication device and a plurality of dynamic rain sensors”. 
The current specification does not appear to contain any written description that teaches the limitations in any capacity, wherein the current specification does not disclose either set of GPS information captured by or associated with a weather sensor.
 Claims 1 and 8 define the invention in functional language by specifying a desired result, such as performing the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
For the purposes of examination only, the Examiner has interpreted the prior art to encompass the claim language per the rejections in the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claims 1 and 8 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 1 and 6, the “second set of GPS information” in claim 6 appears to be directed towards new matter in view of the “second set of GPS information” defined in claim 1. 
In particular, claim 1 states “receiving a first set of Global Positioning System (GPS) information and a second set of GPS information associated with a user”, wherein the “second set of GPS information” is associated with a user. 
However, claim 6 appears to recite that the “second set of GPS information” is associated with parameters that are explicitly not associated with the user. Furthermore, the current specification does not appear to disclose that the “second set of GPS information” is associated with any of the limitations recited in claim 6. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
For the purposes of examination only, the Examiner has interpreted the prior art to encompass the claim language per the rejections in the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 6 are rejected for similar reason as set forth in the rejection above. 

Claims 1, 2, 4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 8, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards determining a confidence score and determining one or more confidence matrix/confidence matrices,  particularly with respect to a “severity of water-logging” in a the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location by calculating an area inside the low lying location using a water reservoir principle, in which if water is poured on top of a curve, the cavity regions of the curve where water are stored are considered as a reservoir, and an area of the reservoir denotes a measure of the severity of the water-logging and directly translates into the confidence score associated with the low lying location and also calculating the confidence scores with a second method by approximating the area inside the low lying location by an area of a largest triangle, wherein the process of approximating includes detecting an immediate preceding and succeeding peaks for each low lying location and, for each low lying location, the nearest low altitude peak is chosen and form an isosceles triangle with a base horizontal to a distance axis, wherein the isosceles triangle fills up the reservoir of the low lying location, particularly in combination with the following limitations: i)the severity of water-logging wherein the severity depends on range of the waterlogged area and depth of logged water, wherein the severity is determined based on local minima detection method, ii)recent rainfall information received from the plurality of dynamic weather sensors, iii) a plurality of manual votes received from people based on their previous experience related to the water-logging, and iiii) historical statistics of a plurality of known water-logging prone areas, and the a first set of GPS information and a second set of GPS data. 
The current specification does not disclose any processes or equations that show how to calculate the recited “confidence score”. The current specification generally discusses that various parameters are used to determine the confidence score as seen in para.[0064] of the current specification as published in US Publication No. 2015/0204682, however, the current specification fails to disclose any required processes/algorithms that show how to calculate the confidence score. 
The current specification does not disclose any processes/algorithms that show how the recited “water reservoir principle” is used to calculate a specific confidence score for the recited confidence matrices. Furthermore, the current specification does not disclose any processes/algorithms that show how to generate a confidence matrix/confidence matrices using the “water reservoir principle”, especially with respect to the recited “curve”, “triangle” and “isosceles triangle”. The current specification fails to disclose any processes/algorithms that show how to generate the recited “curve”, “triangle”, or “isosceles triangle” with respect to the topography of a three-dimensional environment. For example, it is unclear how to generate the above “curve”, “triangles”, or “isosceles triangle” for one or more areas that would not accommodate the shape of one or more “triangles” or ““isosceles triangles”. Furthermore, the current specification fails to disclose how the area or “severity of the waterlogging” of the area is calculated using the “water reservoir principle”, “curve”, “triangle” and “isosceles triangle”, especially with respect to any parameters that would affect the severity of the water logged area, such as, but not limited to, a current amount of rainfall in an area rainfall, user votes, historical weather data, detected weather data, etc. Also, it is unclear how the water logging severity can be determined for an entire three-dimensional area, such as a road, using the “water reservoir principle”, “curve”, “triangle” and “isosceles triangle”.

Furthermore, it is unclear if the “local minima” method is referring to the “water reservoir principle” or if these are separate and mutually exclusive methods. 
Further regarding claims 1 and 8, the current specification does not provide sufficient written description directed towards a first set of GPS information and a second set of GPS information and determining “at least one alternate route to the user from the source location to the destination location by mapping the first set of GPS information with the second set of GPS information”
The current specification fails to disclose any processes/algorithms that show how specific alternate routes are generated based on using the recited “first set of GPS data” and “second set of GPS data”. The current specification fails to disclose any correlation between the data in each respective set and how it affects the determination of one or more specific alternate routes. 
Furthermore, the current specification does not define what type information comprises the “first set of GPS data” and “second set of GPS data” respectively, wherein the current specification does not clearly define what types of information/data are included and/or excluded from each of the 
Further regarding claim 1, the current specification does not provide sufficient written description directed towards determining “the first set of GPS information and the second set of GPS information associated with the user is captured by using at least one position sensor embedded in the portable communication device and a plurality of dynamic rain sensors”. 
The current specification does not appear to contain any written description that teaches the limitations in any capacity, wherein the current specification does not disclose either set of GPS information captured by or associated with a weather sensor. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an weather-related information system, which requires a clear understanding of how specific data is processed in order to determine/generate specific weather-related information. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to generate weather-related information. 
The state of the prior art is continuously evolving, wherein the evolution in weather-related information systems is directed towards improvements in, but not limited to, safety, and providing accurate and timely information to users. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of weather-related information systems continues to open up new areas of research and innovation. Accordingly, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of weather-related information systems would understand fundamental concepts based on known methods and techniques related to weather-related information systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known weather-related information systems in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed above. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the prior art to encompass the claim language per the rejections in the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claims 1 and 8 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Further regarding claim 1, the claim language “the first set of GPS information and the second set of GPS information associated with the user is captured by using at least one position sensor embedded in the portable communication device and a plurality of dynamic rain sensors” is unclear and renders the claim language ambiguous. 
It is unclear what claims elements belong to which set of GPS data. It is unclear if the “position sensor” or “plurality of dynamic rain sensors” is associated with the first or second set of data.
In order to avoid confusion it may be beneficial to indicate, by way of example only: “the first set of GPS information is captured by using at least one position sensor, and the second set of GPS information is associated with plurality of dynamic rain sensors”. The above is only an example, clearly the Applicant should maintain claim language that is consistent with the specification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8, and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavalcante (US Publication No. 2013/0116920) in view of Du (US Publication No. 2013/0197807), Peak (US Publication No. 2011/0213628), and Iwata (US Publication No. 2005/0104884).
Regarding claim 1, Cavalcante teaches A method for determining and displaying at least one least water logging prone route, from a source location to a destination location specified by a user, during a water logging condition in an area, comprising (see at least the Abstract and para.[0036], Cavalcante teaches displaying routes during a “water logging condition” using a current location and a destination): 
receiving a first set of Global Positioning System (GPS) information and a second set of GPS information associated with a user by a Risk Analysis Model 100 from a portable communication device (see at least para.[0027] and  [0033], wherein the Risk Analysis Model 100 seen in Fig. 1A of Cavalcante, is carried by a user, which anticipates a “portable communication device”. Also, See at least para.[0033], wherein a first set of GPS informationis transmitted to the Risk Analysis Model 100 seen in Fig. 1A of Cavalcante, wherein the Risk Analysis Model 100 corresponds to the “fusion server” of current application. Also, see at least para.[0029]-[0032], Cavalcante teaches determining the flood risk for multiple alternative routes using captured and quantified geographical data, which corresponds to “a second set of GPS data”); 
wherein the first set of GPS information and the second set of GPS information associated with the user is captured by using at least one position sensor embedded in the portable communication device and a plurality of dynamic rain sensors (see at least para.[0027] and [0033], wherein the Risk Analysis Model 100 seen in Fig. 1A of Cavalcante, is carried by a user, which anticipates a “portable communication device”. Also, see at least para.[0032-0033], Cavalcante teaches using weather sensors, and geographical location data on the GPS unit, which anticipates using GPS information. Furthermore, it was well-known the art at the time of the invention that “rain” is a , 
wherein the first set of GPS information comprises route information including the source location and destination location to determine physical location of the user, wherein altitude information and an assisted GPS provides street information (see at least para.[0033], Cavalcante teaches associating the topography information with the GPS information to determine routes that are flooded. Also, see at least para,[0029-0030], Cavcalcante teaches altitude and ground elevation data associated with the topographical data),
and wherein the portable communication device creates a water logging prone map based on the first set of GPS information and a second set of GPS information associated with the user, wherein the water logging prone map comprises at least two routes from the source location to the destination location having water logging condition (see at least para.[0029]-[0032], Cavalcante teaches determining the flood risk for multiple alternative routes using captured and quantified geographical data, which corresponds to “a second set of GPS data”. Also, see at least the Abstract, Cavalcante teaches determining the current location of a user);
determining, by the Risk Analysis Model 100, at least two confidence matrices for the at least two routes starting from the source location of the user to the destination location based on (see at least para.[0033]-[0036] and Fig.2 and Fig.3a and 3b, Cavalcante teaches determining the flood risk for multiple alternative routes. Although Cavalcante does not explicitly indicate using “confidence matrices”, the claim limitation “confidence matrices” has been interpreted to correspond to the respective columns and rows of each respective route taught by Cavalcante).
i) the severity of water logging on the at least two routes of the water logging prone map and in the destination location specified by the said user and depends on range of the waterlogged area and depth of logged water (see at least para.[0030] and [0035], Cavalcante teaches flood level and length of the flood area), wherein the severity is determined based on local minima detection method (see at least para.[0028] and [0032-0037] of Cavalcante teaches displaying  real-time flooding incidents, wherein at least the flood level along the route is indicative of the severity of the “water logging” along the route. Also, see at least para.[para.[0029]-[0030], Cavalcante teaches using ground elevation to determine flood risk, which corresponds to and anticipates a local minima detection method), 
ii) recent rainfall information received from the plurality of dynamic weather sensors (see at least para.[0031-0032], Cavalcante teaches weather sensors and/or historical data),
iv) historical statistics of a plurality of known water logging prone areas 
(see at least para.[0029] and [0035], Cavalcante teaches using geographical data and historical data, and identifies the water logging locations with respect to the specific points on a map and a plurality of routes), wherein the confidence matrices comprises confidence scores for each of the at least two routes with water logging condition (see at least para.[0029], [0031], and [0032], Cavalcante teaches historical data) 
wherein the confidence matrix contain two columns with values and locations, and the values demonstrate a probability of waterlogging for a respective location (see at least para.[0031-0036], Cavalcante teaches using rows and columns to display flood levels and risk with respect to locations);
wherein the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location (see at least para.[0028] and [0032-0037] of Cavalcante teaches displaying  real-time flooding incidents, wherein at least the flood level along the route is indicative of the severity of the “water logging” along the route. Also, see at least para.[para.[0029]-[0030], Cavalcante teaches using ground elevation to determine flood risk, which corresponds to and anticipates a local minima detection method)
determining, by the Risk Analysis Model 100, at least one alternate route to the user from the source location by mapping the first set of GPS information with the second set of GPS information and to the destination location based on the at least two confidence matrices (see at least para.[0033]-[0036] and Fig.2 and Fig.3a and 3b, Cavalcante teaches determining the flood risk for multiple alternative routes. Although Cavalcante does not explicitly indicate using “confidence matrices”, the claim limitation “confidence matrices” has been interpreted to correspond to the respective columns and rows of each respective route taught by Cavalcante), 
and displaying, on the portable communication device, for the at least one alternate route in a route map along with the at least two routes and quantifies the water logging condition for the at least two routes (see at least para.[0031-0034], Cavalcante teaches generating flood information for each route based on real-time data. Also, see at least para.[0035-0036], Cavalcante teaches displaying respective flood risks of multiple alternates routes, which anticipates displaying at least one alternate route. Also, in para.[0035], Cavalcante teaches ranking the routes according to at least a current flood level and an incident risk, wherein any quantified parameter taught by Calavcante, such as the current determined water level, Accident Risk and rank taught by Cavalcante anticipates the recited “water-logging index”).
Also, see at least para.[0029]-[0030], wherein the system taught by Cavalcante takes into account ground elevation to determine flood risk.
Calvalcante does not expressly indicate using a fusion server, however, the Risk Analysis Model taught by Cavalcante performs the corresponding functions of the recited Fusion server. Since Cavalcante teaches in para.[0021] an embodiment where some operations of the system are located on a server, it would have been prima facie obvious for one  of ordinary skill in the art at the time of the invention to modify Cavalcante to use a server to perform the functions of the Risk Analysis Unit, and use a “Fusion Server” to perform the above recited functions of claim 1.
 using current altitude information of the user to determine physical location of the user that provides coordinates of the user, however, see at least para.[0029]-[0030], wherein the system taught by Cavalcante takes into account ground elevation to determine flood risk, which at least renders obvious taking into account the location of the user with respect to an altitude.
Furthermore, Du teaches using current altitude information of the user to determine physical location of the user that provides coordinates of the user and a height of a device with respect to a user, see at least para.[0047] and para.[0061-0101], Du teaches detecting a user’s altitude with respect to a current position and determining a flood risk map.
It would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante with the teachings of Du to use a current user’s altitude to generate a flood risk map in order to accurately identify areas with varying levels of flood risk, as recognized by Du in at least the Abstract.
Furthermore Calvalcante in view of Du does not expressly indicate using a plurality of manual votes received from people based on their previous experience related to the water-logging and the plurality of manual votes rule out decision of false positives. 
However, Peak teaches using at least one using a plurality of manual votes received from people based on their previous experience related to the water-logging and the plurality of manual votes rule out decision of false positives (see at least para.[0029], [0034], [0096], and [0098], Peak teaches at least one driver submitting information regarding a road condition, such as a flooded street condition, wherein the driver submitted information that is stored and forwarded to other drivers anticipates the recited “stored vote”, wherein the submitted information anticipates “ruling out false positives” wherein the received information verifies a road condition). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante in view of Du with the teachings of Peak to use a stored vote and aggregate data in order to 
Cavalcante in view of Du and Peak does not expressly indicate as a whole the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location by calculating an area inside the low lying location using a water reservoir principle, in which if water is poured on top of a curve, the cavity regions of the curve where water are stored are considered as a reservoir, and an area of the reservoir denotes a measure of the severity of the water-logging and directly translates into the confidence score associated with the low lying location and also calculating the confidence scores with a second method by approximating the area inside the low lying location by an area of a largest triangle, wherein the process of approximating includes detecting an immediate preceding and succeeding peaks for each low lying location and, for each low lying location, the nearest low altitude peak is chosen and form an isosceles triangle with a base horizontal to a distance axis, wherein the isosceles triangle fills up the reservoir of the low lying location. 
However, Iwata teaches the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location by calculating an area inside the low lying location using a water reservoir principle, in which if water is poured on top of a curve, the cavity regions of the curve where water are stored are considered as a reservoir, and an area of the reservoir denotes a measure of the severity of the water-logging and directly translates into the confidence score associated with the low lying location and also calculating the confidence scores with a second method by approximating the area inside the low lying location by an area of a largest triangle, wherein the process of approximating includes detecting an immediate preceding and succeeding peaks for each low lying location and, for each low lying location, the nearest low altitude peak is chosen and form an isosceles triangle with a base horizontal to a distance axis, wherein the isosceles triangle fills up the reservoir of the low lying location (see at least para.[0001-0145], particularly para.[0131-0135]Iwata teaches using 2D curves to determine water levels of low lying areas, and calculating where water overflow may occur, which anticipates determining a “score” that represents an overflow risk for an area. Furthermore, Iwata teaches determining the flood risk based on the 2D geometric shapes of the areas as seen in Fig. 19-22, which anticipates using the recited “isosceles triangle”, especially in a situation where the area constitutes the shape of an isosceles triangle, for example, as seen Fig. 21). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante in view of Du and Peak, with the teachings of Iwata to use geometric shapes with respect to an area to determine water levels in order to forecast floods , as recognized by Iwata in at least para.[0135] of Iwata.

Regarding claim 2, Cavalcante teaches the at least one position sensor comprises at least one of a global positioning system (GPS), a global information system (see at least para.[0025] of Cavalcante).

Regarding claim 4, Cavalcante does not expressly teach wherein the at least one participatory device comprises: a location sensor; and a communication means for projecting a vote.
However, Peak teaches wherein the at least one participatory device comprises: a location sensor (see at least para.[0032-0033] and [0082], Peak teaches using a GPS receiver); 
and a communication means for projecting a vote (see at least para.[0034], Peak teaches a driver using a mobile application to send the road condition information).


Regarding claim 6, Cavalcante teaches the second set of GPS information includes data pertinent to real-time water logging at a location collected from the at least one participatory device (see at least para.[0032], Cavalcante teaches using real-time data weather data for a location transmitted from a weather service, which anticipates a device at the weather service transmitting the data to the user device), 
information pertaining to recent rainfall captured by the fusion server from the dynamic rain sensors (see at least para.[0032], Cavalcante teaches using weather sensors, wherein it was well-known the art at the time of the invention that “rain” is a phenomena based on weather and that flooding occurs as a result of rain.  Also, see at least see at least para.[0030] of Levine (US Publication No. 2005/0259033), wherein it was known in the art that weather sensors detect rain), 
a historical data set (see at least para.[0027] and [0032], Cavalcante teaches using a historical data set). 
Cavalacante does not expressly indicate a vote projected by the at least one participatory device (see at least para.[0035] and Fig. 3A of Cavalcante). 
However, Peak teaches a vote projected by the at least one participatory device (see at least para.[0029], [0034], [0096], and [0098], Peak teaches at least one driver submitting information regarding a road condition, such as a flooded street condition, wherein the driver submitted information that is stored and forwarded to other drivers anticipates the recited “stored vote”), 
GPS information includes data pertinent to real-time water logging at a location collected from the at least one participatory device (see at least para.[0029], [0034], [0096], and [0098], Peak teaches at least one driver submitting information regarding a road condition, such as a flooded street condition). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante in view of Du with the teachings of Peak to use a stored vote and aggregate data in order to establish a flood condition of a road with respect to an index or score in order to facilitate safe navigation for a driver, as recognized by Peak in at least para.[0003-0005].

Regarding claim 8, Cavalcante teaches A system for determining and displaying at least one least water logging prone route, from a source location to a destination location specified by a user during a water logging condition in a particular area (see at least the Abstract and para.[0036], Cavalcante teaches displaying routes during a “water logging condition” using a current location and a destination.), comprising: 
processor, associated with a Risk Analysis Model 100, configured to: 
receive altitude information from a portable communication device, (see at least para.[0027] and [0033], wherein altitude information is transmitted to the Risk Analysis Model 10, which anticipates the above limitation. Furthermore, the examiner takes Official notice that it was well known in the art at the time of the invention to use altitude information from four Global Positioning Satellites to determine the altitude at a GPS receiver location, wherein it would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante to obtain altitude information from a plurality of altitude transmitters in order to accurately obtain altitude information at a specific location, thereby providing an accurate location determination with respect to flooding), 
wherein the first set of GPS information comprises route information associated with the user to determine physical location of the user, wherein altitude information is mapped with the route information and an assisted GPS provides the route information with streets (see at least para.[0033], Cavalcante teaches associating the topography information with the GPS information to determine routes that are flooded. Also, see at least para,[0029-0030], Cavcalcante teaches altitude and ground elevation data are associated with the topographical data),
estimate at least two routes from a source location to a destination location specified by the a user, the at least two routes including one or more possible water logging hot spots (see at least para.[0033]-[0036], Cavalcante teaches determining the flood risk for multiple routes), 
i) determine confidence matrices (see at least para.[0033]-[0036] and Fig.2 and Fig.3a and 3b, Cavalcante teaches determining the flood risk for multiple alternative routes. Also, see at least para.[0029]-[0030], wherein the system taught by Cavalcante takes into account ground elevation to determine flood risk. Although, Cavalcante does not explicitly indicate using “confidence matrices”, the claim limitation “confidence matrices” has been interpreted to correspond to the restive columns and rows of each respective route taught by Cavalcante) for the water logging hot spots based on: the severity of water logging of each water logging hot spot and depends on range of the waterlogged area and depth of logged water (see at least para.[0030] and [0035], Cavalcante teaches flood level and length of the flood area), the severity determined based on local minima detection method (see at least para.[0028] and [0032-0037] of Cavalcante teaches displaying  real-time flooding incidents, wherein at least the flood level along the route is indicative of the severity of the “water logging” along the route. Also, see at least para.[para.[0029]-[0030], Cavalcante teaches using ground elevation to determine flood risk, which corresponds to and anticipates a local minima detection method), 
ii) recent rainfall information received from the plurality of dynamic weather sensors (see at least para.[0031-0032], Cavalcante teaches weather sensors and/or historical data),
iv) historical statistics of a plurality of known water logging prone areas 
(see at least para.[0029] and [0035], Cavalcante teaches using geographical data and historical data, and identifies the water logging locations with respect to the specific points on a map and a plurality of routes), wherein the confidence matrices comprises confidence scores for each of the at least two routes with water logging condition (see at least para.[0029], [0031], and [0032], Cavalcante teaches historical data);
determine, by the Risk Analysis Model 100, at least one alternate route to the user from the source location by mapping the first set of GPS information with the second set of GPS information and to the destination location based on the at least two confidence matrices (see at least para.[0033]-[0036] and Fig.2 and Fig.3a and 3b, Cavalcante teaches determining the flood risk for multiple alternative routes. Although Cavalcante does not explicitly indicate using “confidence matrices”, the claim limitation “confidence matrices” has been interpreted to correspond to the respective columns and rows of each respective route taught by Cavalcante), 
wherein the confidence matrix contain two columns with values and locations, and the values demonstrate a probability of waterlogging for a respective location (see at least para.[0031-0036], Cavalcante teaches using rows and columns to display flood levels and risk with respect to locations);
wherein the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location (see at least para.[0028] and [0032-0037] of Cavalcante teaches displaying  real-time flooding incidents, wherein at least the flood level along the route is indicative of the severity of the “water logging” along the route. Also, see at least para.[para.[0029]-[0030], Cavalcante teaches using ground elevation to determine flood risk, which corresponds to and anticipates a local minima detection method)
and display, on the portable communication device, for the at least one alternate route in a route map along with the at least two routes and quantifies the water logging condition for the at least two routes (see at least para.[0031-0034], Cavalcante teaches generating flood information for each route based on real-time data. Also, see at least para.[0035-0036], Cavalcante teaches displaying respective flood risks of multiple alternates routes, which anticipates displaying at least one alternate route. Also, in para.[0035], Cavalcante teaches ranking the routes according to at least a current flood level and an incident risk, wherein any quantified parameter taught by Calavcante, such as the current determined water level, Accident Risk and rank taught by Cavalcante anticipates the recited “water-logging index”).
Also, see at least para.[0029]-[0030], wherein the system taught by Cavalcante takes into account ground elevation to determine flood risk.
Calvalcante does not expressly indicate using a fusion server, however, the Risk Analysis Model taught by Cavalcante performs the corresponding functions of the recited Fusion server. Since Cavalcante teaches in para.[0021] an embodiment where some operations of the system are located on a server, it would have been prima facie obvious for one  of ordinary skill in the art at the time of the invention to modify Cavalcante to use a server to perform the functions of the Risk Analysis Unit, and use a “Fusion Server” to perform the above recited functions of claim 1.
Cavlacante does not expressly indicate using current altitude information of the user to determine physical location of the user that provides coordinates of the user, however, see at least para.[0029]-[0030], wherein the system taught by Cavalcante takes into account ground elevation to determine flood risk, which at least renders obvious taking into account the location of the user with respect to an altitude.
Furthermore, Du teaches using current altitude information of the user to determine physical location of the user that provides coordinates of the user and a height of a device with respect to a , see at least para.[0047] and para.[0061-0101], Du teaches detecting a user’s altitude with respect to a current position and determining a flood risk map.
It would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante with the teachings of Du to use a current user’s altitude to generate a flood risk map in order to accurately identify areas with varying levels of flood risk, as recognized by Du in at least the Abstract.
Furthermore Calvalcante in view of Du does not expressly indicate using a plurality of manual votes received from people based on their previous experience related to the water-logging and the plurality of manual votes rule out decision of false positives. 
However, Peak teaches using at least one using a plurality of manual votes received from people based on their previous experience related to the water-logging (see at least para.[0029], [0034], [0096], and [0098], Peak teaches at least one driver submitting information regarding a road condition, such as a flooded street condition, wherein the driver submitted information that is stored and forwarded to other drivers anticipates the recited “stored vote”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante in view of Du with the teachings of Peak to use a stored vote and aggregate data in order to establish a flood condition of a road with respect to an index or score in order to facilitate safe navigation for a driver, as recognized by Peak in at least para.[0003-0005].
Cavalcante in view of Du and Peak does not expressly indicate as a whole the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location by calculating an area inside the low lying location using a water reservoir principle, in which if water is poured on top of a curve, the cavity regions of the curve where water are stored are considered as a reservoir, and an area of the reservoir denotes a measure of the severity of the water-logging and directly translates into the confidence score associated with the low lying location and also calculating the confidence scores with a second method by approximating the area inside the low lying location by an area of a largest triangle, wherein the process of approximating includes detecting an immediate preceding and succeeding peaks for each low lying location and, for each low lying location, the nearest low altitude peak is chosen and form an isosceles triangle with a base horizontal to a distance axis, wherein the isosceles triangle fills up the reservoir of the low lying location. 
However, Iwata teaches the confidence score is calculated quantified for low lying location by a first method in which the severity of the water-logging prone zone depends on the range of the waterlogged area and depth of the logged water and the confidence score is quantified for each low lying location by calculating an area inside the low lying location using a water reservoir principle, in which if water is poured on top of a curve, the cavity regions of the curve where water are stored are considered as a reservoir, and an area of the reservoir denotes a measure of the severity of the water-logging and directly translates into the confidence score associated with the low lying location and also calculating the confidence scores with a second method by approximating the area inside the low lying location by an area of a largest triangle, wherein the process of approximating includes detecting an immediate preceding and succeeding peaks for each low lying location and, for each low lying location, the nearest low altitude peak is chosen and form an isosceles triangle with a base horizontal to a distance axis, wherein the isosceles triangle fills up the reservoir of the low lying location (see at least para.[0001-0145], particularly para.[0131-0135]Iwata teaches using 2D curves to determine water levels of low lying areas, and calculating where water overflow may occur, which anticipates determining a “score” that represents an overflow risk for an area. Furthermore, Iwata teaches determining the flood risk based on the 2D geometric shapes of the areas as seen in Fig. 19-22, which anticipates using the recited “isosceles triangle”, especially in a situation where the area constitutes the shape of an isosceles triangle, for example, as seen Fig. 21). 
 in order to forecast floods, as recognized by Iwata in at least para.[0135] of Iwata.

Regarding claim 10, Cavalcante does not expressly provide extensive detail regarding wherein the user is at least one of an operator of a vehicle, a pedestrian, a dispatcher, or any independent entity.
However, Peak teaches wherein the user is at least one of an operator of a vehicle, a pedestrian, a dispatcher, or any independent entity (see at least para.[0034], Peak teaches a driver).
It would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante and Du with the teachings of Peak to use plurality of updates (“votes”) from a plurality users to update (override) the previously stored map data in order to provide an accurate representation of the current weather conditions, as recognized by Peak in at least para.[0034].

Regarding claim 11, Cavalcante teaches wherein the portable communication device is at least one, a tablet computer, a Smartphone, a personal navigation device (see at least para.[0027] of Cavalacnte).

Regarding claim 12, Cavalcante does not expressly indicate wherein the altitude information transmitters are at least one of a global positioning system (GPS). 
However,  Du teaches wherein the altitude information transmitters are at least one of a global positioning system (GPS), see at  least para.[0047]  of Du, wherein the examiner notes that it was well known in the art at the time of the invention to use altitude information from four Global 
It would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante with the teachings of Du to use a current user’s altitude to generate a flood risk map in order to accurately identify areas with varying levels of flood risk, as recognized by Du in at least the Abstract.

Regarding claim 13, Cavalcante does not expressly indicate wherein the altitude information includes a geographic location of a user.
However, Du teaches wherein the altitude information includes a geographic location of a user (see at least para.[0047] of Du). 
It would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante with the teachings of DU to use a current user’s altitude to generate a flood risk map in order to accurately identify areas with varying levels of flood risk, as recognized by Du in at least the Abstract.

Regarding claim 14, Cavalcante teaches wherein the estimated routes are included in a route map (see at least para.[0035] and Fig. 3A of Cavalante).

Regarding claim 15, Cavalcante teaches wherein the route map depicts a visual representation of a physical location of the user (see at least para.[0033], Cavalcante teaches using  location of user with respect to a GPS) 
and the one or more water logging hot spots and their respective confidence matrices (see at least Fig.2 and Fig. 3A for the hot spots, and the information in the table of Fig. 3B of Cavalacante, which anticipates the recited “confidence matrix”). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavalcante (US Publication No. 2013/0116920) in view of Du (US Publication No. 20130197807), Peak (US Publication No. 2011/0213628), and Iwata (US Publication No. 2005/0104884), as applied to claim 1 above, and further in view of Obradovich (PGPub 20030117297). 
Regarding claim 7, Cavalcante does not expressly indicate dynamic rain sensors include at least one of a barometric sensor for measuring atmospheric pressure, a hygrometric sensor for measuring humidity, a rain gauge or rain witch or rain sensors for measuring precipitation over a set period of time, a disdromentric sensor for measuring a drop size distribution or combination thereof.
However, it was well known in the art at the time of the invention to use at least a hygrometric sensor for measuring humidity, a rain gauge or rain witch or rain sensors for measuring precipitation over a set period of time to detect weather conditions, see at least para.[0126] and claim 4 of Obradovich. 
It would have been prima facie obvious for one of ordinary skill in the art to modify Cavalcante in view of Du, Peak, and Iwata with the teachings of Obradovich to use a rain gauge and a humidity sensor to detect weather conditions in order to provide an accurate representation of the current weather conditions with respect to a position of the sensors, as recognized by Obradovich in at least para.[0126] and claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665